Citation Nr: 0302607	
Decision Date: 02/11/03    Archive Date: 02/19/03	

DOCKET NO.  00-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension with 
hypertensive cardiovascular disease.  

2.  Entitlement to service connection for peptic ulcer 
disease.  

3.  Entitlement to service connection for chronic bronchitis.  

4.  Entitlement to service connection for hemorrhoids.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for the 
disabilities claimed on appeal.  This matter was previously 
remanded by the Board in May 2001 for additional evidentiary 
development and that development is complete.  

As pointed out in the previous May 2001 Board remand, the 
veteran appears to have raised a claim for benefits based 
upon his daughter's birth defect alleged to be due to his 
exposure to Agent Orange and for lymphatic gland swelling, 
also claimed as a residual of Agent Orange.  These matters 
are referred back to the RO for appropriate action.  

One issue identified in the previous May 2001 Board remand 
was entitlement to service connection for residuals of a left 
thumb laceration.  During remand, the RO granted service 
connection for this disorder in a June 2002 rating decision 
and the veteran was notified of this allowance.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues pending appeal has been requested 
or obtained.  

2.  Hypertension with hypertensive cardiovascular disease, 
peptic ulcer disease, chronic bronchitis, and hemorrhoids 
were not incurred or aggravated during active military 
service, peptic ulcer disease and hypertension were not 
manifested to a compensable degree within one year after the 
veteran was separated from service, and none of these claimed 
disabilities are presumptively related by the applicable 
regulation to exposure to herbicides during service in the 
Republic of Vietnam.  


CONCLUSION OF LAW

Hypertension with hypertensive cardiovascular disease, peptic 
ulcer disease, chronic bronchitis and hemorrhoids were not 
incurred or aggravated in active military and they may not be 
presumed to be causally related to such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, 
Diagnostic Code 7101, Note (1) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has 
informed the veteran and representative of the evidence 
necessary to substantiate his pending claims for service 
connection in the February 1999 rating decision, and 
statements of the case issued in June 1999, June 2002, and 
July 2002.  In May 2001, the Board remanded this case for 
additional evidentiary development.  In June 2001, the RO 
formally notified the veteran of the evidence necessary to 
substantiate his service connection claims and offered to 
assist him in the development of evidence necessary to 
substantiate those claims.  At that time, the veteran was 
requested, consistent with the prior Board remand, to provide 
sufficient identifying data of all prior VA or private 
inpatient or outpatient medical care relevant to his pending 
claims and offered to assist him in collecting all evidence 
so identified.  The veteran was advised of the evidence that 
he must submit and the evidence VA would collect on his 
behalf. A December 2001 letter notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to the Secretary, that was necessary to substantiate 
his claim, and explained which portion of that information 
and evidence, if any, was to be provided by the veteran and 
which portion, if any, the Secretary would attempt to obtain 
on his behalf. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The service medical records have been collected, private 
medical records have been collected, and personnel records 
were collected.  In July 2001, in response to the RO's 
attempt to develop this case further, the veteran wrote that 
he had submitted all available evidence for consideration.  

Consistent with the Board's May 2001 remand action, the 
veteran was provided a VA examination with respect to 
hemorrhoids in August 2001 which included the production of a 
requested opinion about causal origins.  

Also consistent with the instructions contained in the 
Board's May 2001 remand, the veteran was not provided VA 
examinations in conjunction with his service connection 
claims for hypertension and hypertensive cardiovascular 
disease, peptic ulcer disease and chronic bronchitis.  The 
Board remand provided that, if and only if, supporting 
evidence from service records or other sources served to 
establish that these disabilities may have had onset during 
service, or may be otherwise related to service, including as 
a consequence of Agent Orange exposure, the veteran would 
then be scheduled for examinations.  No such evidence was 
collected during development on remand.  

38 U.S.C.A. § 5103A(d)(2)(A)(B) provides that VA will treat 
an examination or opinion as being necessary if the evidence 
of record before VA contains competent evidence of a current 
disability and "indicates that the disability or symptoms may 
be associated with the claimant's active military" service.  
In this case, there is a complete absence of any competent 
evidence which indicates that hypertension and hypertensive 
cardiovascular disease, peptic ulcer disease, and chronic 
bronchitis are in any way associated with the veteran's 
active military service or with presumed exposure to 
herbicides.  Accordingly, examinations with requests for 
opinions on these issues were not ordered.  The Board finds 
that the duties to notify and assist under VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain presumptive diseases, including cardiovascular 
disease including hypertension and peptic ulcer disease, 
which become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is a 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times, on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at certain specified 
times after service, which are attributable to Agent Orange 
exposure for veterans who physically served in the Republic 
of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The specified diseases for presumptive service 
connection due to Agent Orange exposure are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, soft tissue sarcomas, 
and diabetes mellitus.  38 C.F.R. § 3.309(e).  

An herbicide agent means a chemical or herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam from January 1962 through 
May 1975.  The diseases described above shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within one year after 
service separation, and respiratory cancers must become 
manifest within 30 years after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  A veteran who has received a confirmed 
diagnosis of one of the presumptively listed diseases above, 
and who had actual service in Vietnam from January 1962 
through May 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence to 
the contrary.  A factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(a)(6).  

Facts:  The veteran filed his first claim for service-
connected disability in May 1998, approximately 30 years 
after he was separated from active military service.  The 
service medical records contain no complaints, findings, 
diagnosis or treatment for hypertension, heart disease, 
chronic bronchitis, or peptic ulcer disease.  The June 1968 
physical examination for service separation noted that the 
heart and "G-U," were normal.  Blood pressure was listed as 
132/88.  There was noted a "small hemorrhoidal tag."  

The next records of medical treatment after service commence 
in 1970.  In April 1970, a systolic blood pressure reading 
was 138.  That same month, a chest X-ray was interpreted as 
revealing the heart to be somewhat larger than earlier that 
month.  The time interval was short and this was probably a 
different phase of contraction.  The heart was not enlarged 
and there was no evidence of any acute disease.  It was 
suggested that additional study to rule out rheumatic heart 
disease should be performed.  There are no early medical 
records from soon after service which demonstrate 
hypertension, hypertensive cardiovascular disease, a chronic 
bronchitis and there are no records revealing hemorrhoids to 
be a chronic condition from service separation over the 
following decades.  

The remaining medical records on file commence in the early 
1990's.  In January 1990, blood pressure was 138/100 and 
there are contained in records from this time forward, 
consistent diagnoses of hypertension.  In August 1991, 
a cardiology examination revealed an impression of 
hypertensive cardiovascular disease.  Also noted was organic 
heart disease.  Diagnoses of hypertension and hypertensive 
cardiovascular disease originate in the clinical evidence on 
file in the 1990's.  The veteran gave a history in 1992 of 
duodenal ulcer.  Additional private medical records from 
March 1994 note an "acute bronchitis."  "Acute" bronchitis 
was also noted in April 1994.  Records also reveal that the 
veteran had external hemorrhoids as early as July 1993.  
Diverticulitis was diagnosed in 1999.  The veteran was 
provided a hemorrhoidectomy in April 2000.  

In August 2001, the veteran was provided a VA examination 
with respect to hemorrhoids.  The past history of 
hemorrhoidectomy was noted and current examination showed a 
normal external anal area, and rectal examination was 
negative with good sphincter tone, and there was no palpable 
thickening, fullness or abnormality of the lower rectal area 
in the hemorrhoidal area.  A proctoscopy to 22 centimeters 
was normal.  The physician conducting the exam reported that 
the claims folder was reviewed and that "no consistent 
pattern was found indicative of the patient having 
significant chronic hemorrhoidal disease."  This doctor 
provided an opinion that the veteran did not suffer from a 
chronic hemorrhoidal disease instigated by military service.  
He reported that he had no reason to believe that military 
service precipitated or aggravated normal progression of 
anatomical changes with age.  

Analysis:  A clear preponderance of the evidence of record is 
against awards of service connection for hypertension and 
hypertensive cardiovascular disease, peptic ulcer disease, 
and chronic bronchitis.  There is a complete absence of 
evidence of any these disorders at any time during service 
and there is certainly no evidence of hypertension or 
cardiovascular disease or peptic ulcer disease to a 
compensable degree within one year after service.  

While there was a notation in April 1970 of a possibly 
enlarged heart, this early finding did not result in a 
confirmed diagnosis of heart disease, this finding was made 
well after a year following service separation, and this 
finding only resulted in a recommendation to investigate for 
possible rheumatic heart disease, and rheumatic heart disease 
has never been confirmed in any subsequent clinical evidence 
over the following decades.  It is noteworthy that these 
earliest post-service records from the early 1970's do not 
contain complaints or findings or diagnoses of hypertension 
or hypertensive cardiovascular disease, or peptic ulcer 
disease, or bronchitis, or hemorrhoids.  

There is a complete absence of objective clinical evidence 
documenting heart disease or hypertension or ulcer disease or 
bronchitis of chronic nature or hemorrhoids of a chronic 
nature from the time the veteran was separated from service 
in 1968 until the early 1990's, a period of well over 20 
years.  Hypertension and hypertensive cardiovascular disease 
are first noted in the 1990's as is peptic ulcer disease and 
no competent clinical evidence relates these disabilities to 
any incident, injury or disease of active service decades 
earlier.  There are several notations of "acute" bronchitis 
in the 1990's but medical evidence from this period forward 
fails to indicate that the veteran has a chronic form of 
bronchitis.  In any event, bronchitis in the 1990's is not 
related by any competent clinical evidence to any incident, 
injury or disease of active service.  

Finally, it was noted during service, at separation, that the 
veteran had a "small hemorrhoidal tag."  However, there is a 
complete absence of any evidence of chronicity of symptoms of 
hemorrhoids for several decades until chronic external 
hemorrhoids were noted in the 1990's, sufficient for a 
hemorrhoidectomy in April 2000.  Because the veteran was 
noted to have a small tag during service, he was referred for 
VA examination on this issue and the doctor performing the 
examination reviewed the clinical record, noted the complete 
absence of chronic hemorrhoids for many years after service, 
and opined that no current or recent hemorrhoids were in any 
way related to the veteran's period of military service 
decades earlier.  He had no reason to believe that the 
veteran's military service precipitated or aggravated what he 
referred to as the normal progression of anatomic changes 
with age.  

Finally, at the time of his July 2000 substantive appeal, the 
veteran first argued that his claimed disabilities were 
related to exposure to Agent Orange or other herbicides.  As 
provided in detail above, there is a rebuttable presumption 
of entitlement to service connection for certain very 
specifically listed diseases.  The list of diseases and the 
prescribed time periods from service within which these 
diseases must manifest for the presumption to apply will not 
be restated.  The veteran's claimed disabilities of 
hypertension, hypertensive cardiovascular disease, peptic 
ulcer disease, bronchitis, and hemorrhoids are not among 
those specifically listed diseases which are related to 
exposure to herbicides or Agent Orange in the governing 
regulation.  The veteran has himself submitted no competent 
clinical evidence causally relating any of his claimed 
disabilities to presumed exposure to herbicides agents.  The 
veteran is not himself competent to provide a clinical 
opinion that any of these diseases is causally related to 
herbicide exposure.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, an award of service connection for any 
of these claimed disabilities, based upon exposure to Agent 
Orange or other herbicides is not warranted.  

ORDER

Entitlement to service connection for hypertension and 
hypertensive cardiovascular disease is denied.  

Entitlement to service connection for peptic ulcer disease is 
denied.  

Entitlement to service connection for chronic bronchitis is 
denied.  

Entitlement to service connection for hemorrhoids is denied.  


		
	WAYNE M. BRAEUER
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

